Fourth Court of Appeals
                                San Antonio, Texas
                                     March 14, 2018

                                   No. 04-17-00688-CV

                           Jose CORRO and Concepcion Corro,
                                     Appellants

                                            v.

       Andres PEREZ, Perez & Malik, PLLC and Adriana Medrano of Perez & Malik,
                                     Appellees

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 16-06-23689-CV
                       Honorable H. Paul Canales, Judge Presiding


                                     ORDER

       Appellant’s Motion to Object to an Incomplete Record on Appeal is CARRIED WITH
THE APPEAL. The motion will be ruled on when the appeal is submitted to a panel for a
decision.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court